Citation Nr: 1641236	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  14-00 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than April 2, 2012, for the grant of service connection for lumbar myositis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1975 to December 1978, and from April 2006 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  


FINDINGS OF FACT

1. Prior to April 2012, VA did not have any notice of a diagnosis of lumbar myositis; the Veteran's August 2007 claim for service connection for a "back condition" was denied in October 2007; the Veteran did not perfect an appeal of that decision.  

2. The Veteran filed a claim for service connection for lumbar myositis on April 2, 2012.  


CONCLUSION OF LAW

The criteria for an effective date earlier than April 2, 2012, for the grant of service connection for lumbar myositis have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.156, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  Here, the duty to notify was satisfied by way of a letter sent in August 2012.    

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's medical treatment records, VA examination reports, rating decisions, applications for VA benefits, and lay statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Earlier Effective Dates

By an August 2012 rating decision, the Veteran was granted service connection for lumbar myositis.  An effective date of April 2, 2012 was assigned for that award.  The Veteran disagrees with the effective date assigned

In the present case, the Veteran filed a claim in August 2007 for a "back condition" and also for a "cervical spine" disability.  He was afforded a VA examination at which time he was diagnosed with lumbar and cervical spondylosis.  In an October 2007 rating decision, he was denied service connection for those disabilities.  He filed a Notice of Disagreement (NOD) with that denial and in December 2008, the RO issued a Statement of the Case (SOC), which confirmed the denial.  He did not perfect a formal appeal of that denial, and it subsequently became final 60 days after the SOC was issued.  38 C.F.R. § 20.302 (b) (2015).  It is noted that no new and material evidence was received within a year of the October 2007 decision such as to prevent it from becoming final under 38 C.F.R. § 3.156(b).

On April 2, 2012, the Veteran's representative submitted a claim which explicitly requested service connection for lumbar spondylosis, cervical spondylosis, and lumbar myositis.  The RO, in its August 2012 rating decision, granted the claim for lumbar myositis, assigning an effective date based on the April 2, 2012, claim, and reaffirming the previous denial of service connection for cervical and lumbar spondylosis.

The Veteran asserts that his initial August 2007 claim for a "back condition" should have also included lumbar myositis, and therefore, the effective date should correspond with the August 2007 claim for benefits.  The Board disagrees.  

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  The effective date of an original award of direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, it is the latter of the date of receipt of the claim, or the date the entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).   

A claim is a written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2015).  The intent to apply for benefits is essential to any claim and therefore, absent intent, no claim for entitlement exists.  Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  Thus, a claim, either formal or informal, must be in writing in order for it to be considered a "claim" for benefits within the meaning of the law.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  A complete claim is required for all types of claims, and will generally be considered filed as of the date it was received by VA.  38 C.F.R. §3.155(d) (2015).  A claim may be filed by either the Veteran, or his duly appointed representative.   38 C.F.R. §3.155(a-b).

When a previously denied and final claim is reopened based on new and material evidence after a final disallowance, the effective date is the date of the new claim or the date on which entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).  An exception to this rule is made when, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant service department records that were not previously associated with the claims file when the initial claim was decided, and thereafter makes an award based all or in part on those records, the effective date of entitlement to service connection will be the date the entitlement arose, or the date of the initial, previously denied claim, whichever is later.  38 C.F.R. § 3.156(c)(3) (2015).  

In the instant matter, the Board has carefully reviewed all evidence of record, to include any and all medical evidence available at the time of the initial 2007 denial.  The Veteran was afforded a VA examination of his lumbar spine and lumbar myositis was not diagnosed at that time.  At no point did the Veteran, or his representative, inform VA of an intention to include lumbar myositis in that claim.  There is no medical evidence of record which shows a diagnosis of myositis during that period.  Therefore, affording the Veteran the most liberal interpretation available of his 2007 claim for a "back condition," absent some evidence that VA knew he suffered from lumbar myositis at that time and failed to adjudicate that issue, VA could not have known to include that disability as part of his 2007 claim.  In this case, the earliest VA was informed of a diagnosis of lumbar myositis was in the April 2, 2012 claim for benefits.  The Board therefore finds that lumbar myositis was not a part of the original 2007 claim for a "back condition" and the earliest claim for lumbar myositis was submitted in April 2012.  

Further, even assuming arguendo that myositis should have been included in the 2007 claim, the Veteran was denied his claim for a back condition in the October 2007 rating decision and subsequent December 2008 SOC.  The Veteran did not perfect an appeal of that decision and it became final.  Therefore, even if lumbar myositis was included in the original claim, this would require the RO to de facto reopen that claim based on new and material evidence when it granted the claim in 2012.  The effective date allowed by the Code of Federal Regulations for a reopened claim is the date of the new claim or the date on which entitlement arose, whichever is later - not the date of the original claim.  38 C.F.R. § 3.400(q)(2).  In this case, the new claim was filed on April 2, 2012.  Further, there is no indication that the claim was reopened based on the addition of previously unavailable service department records, but rather submission of proof of a diagnosis of lumbar myositis.  

In conclusion, after a careful review of the entire record, because the weight of the evidence is against a finding that the Veteran filed a claim for lumbar myositis in August 2007, the earliest effective date available for the grant of service connection for lumbar myositis is April 2, 2012.  In reaching this conclusion, the Board has afforded the Veteran the most liberal interpretation of his initial claim and has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to an effective date earlier than April 2, 2012, for the grant of service connection for lumbar myositis is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


